DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the Request for Continued Examination filed February 24, 2022 and the Amendment filed February 17, 2022.

Claims 1-12, 14-21 are pending in the application.  Claims 10-12 are withdrawn as they are directed to a non-elected invention.  Claims 1, 14, and 21 are independent claims.

Response to Arguments
Applicant’s amendments filed February 24, 2022 have been considered and overcome the previous rejections under 35 U.S.C. 103.  However, new rejections are made below in view of Applicant’s amendments to the claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 and 14-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1-9, claim 1 recites the limitations “…configurable to function as one of…” and “…that has one of…”  Thus the claim appears to only require “one of” the functions.  However, Applicant’s arguments indicate that the claim 1 “memory circuit includes a true dual-port circuitry and a simply dual-port memory circuit” (paragraph bridging pages 7 and 8 of Applicant’s January 26, 2022 Amendment.  Clarification and/or correction are required.  Claims 2-9 are rejected as they depend from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 21 is rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Published Patent Application No. 20020042182 A1 to Parris et al. (referred to hereafter as “Parris”).

Regarding claim 21, Parris teaches a system comprising: a first integrated circuit device {“ROM embedded in a multi-layered integrated circuit” (title) comprising: a first instance of a via-configurable memory circuit {“A plurality of metal layers are connected to the other of the drain or source terminals by filled vias}; and a first instance of a via layer having a first configuration that causes the via-configurable circuit to provide a first function based at least in part on the first via configuration {“a pair of filled vias 243 and 244, i.e., vias filled with an electrically conductive material are selectively formed or not formed between conductive pads 241 and a pair of bitlines 246 and 247…a portion of the programming of ROM 210 is accomplished during the formation of the metal layers …that is the formation of filled vias 242…” (paragraph [0056]}; and a second instance of the via-configurable memory circuit {“A plurality of metal layers are connected to the other of the drain or source terminals by filled vias}; and a second instance of the via layer having a second configuration that causes the via-configurable circuit to provide a second function based at least in part on the second via configuration {“three evaluate lines, or signal lines or bitlines are positioned so that they can be selectively connected to each cell (switching transistor) in each row of cells in ROM 210 by filled vias 242, 243, or 244” (paragraph [0057])}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-9 and 14-21 are rejected under 35 U.S.C. 103 as unpatentable over .S. Patent No. 7,084,664 B1 to Lee et al. (referred to hereafter as “Lee”) in view of U.S. Published Patent Application No. 20020042182 A1 to Parris et al. (referred to hereafter as “Parris”).

Regarding claim 1, Lee teaches an integrated circuit device {“Programmable logic device 10 may have input/output circuitry 12 for driving signals off of device 10 and for receiving signals from other devices via input/output pins 14. Interconnection resources 16 such as vertical and horizontal conductive lines may be used to route signals on device 10...The programmable logic 18 may be configured to perform a custom logic 
It is noted that the present specification defines vias and via configurations as follows: “Vias are integrated circuit structures that allow circuitry on one layer to form a connection with circuitry on another layer or in another part of the same layer. As used herein, a via configuration defines which potential via sites of a via layer are filled with a material that forms a via, and which potential via sites of the via layer are not” (paragraph [0024] of the present specification).  Thus, the Lee horizontal and vertical 
Lee does not appear to explicitly state that their via configuration (the Lee configuration of the horizontal and vertical connections) is a “via configuration” as defined by the present specification (“As used herein, a via configuration defines which potential via sites of a via layer are filled with a material that forms a via, and which potential via sites of the via layer are not”).  However, Parris teaches ultra-late programming ROM (see the title) with filled “vias 242, i.e., vias filled with an electrically conductive material are selectively formed between bitline 240 and selected conductive pads 242…[and generally] the inclusion of a filled via is indicated by ‘0’ and the omission of a filled via 242 is indicated by a ‘1’” (Parris paragraph [0055])}.  It would have been obvious to one of ordinary skill in the art for the layers of Lee horizontal and vertical conductive materials to be formed using the Parris filled and unfilled vias to conduct ultra-late programming of the Lee conductive horizontal and vertical conductive materials. 
Regarding claim 2 (that depends from claim 1), Lee teaches the memory circuit comprises an array of memory comprising a plurality of memory cells, a plurality of multiplexers, one or more row decoders, one or more column decoders, one or more bit lines, one or more word lines, or a combination thereof, and wherein at least one of the plurality of memory cells, the plurality of multiplexers, the one or more row decoders, the one or more column decoders, the one or more bit lines, the one or more word lines, or a combination thereof, forms part of the memory circuit in the first via configuration and 
Regarding claim 3 (that depends from claim 2), as Lee teaches the same structure as claim 2, it would be expected that the Lee device could function such that the one or more column decoders selects a first number of columns of the memory cells based on a first memory address for the first via configuration and selects a second number of columns of memory cells based on a second memory address for the second via configuration, wherein the first number of columns and the second number of columns are different. Regarding claim 4 (that depends from claim 1), the Lee first via configuration comprises a first configuration of via sites in the via layer {some portion of the Lee vias}, the Lee second via configuration comprises a second configuration of via sites in the via layer {a different portion of the Lee vias}, and the Lee first via configuration of via sites and the Lee second via configuration of via sites are different. Regarding claim 5 (that depends from claim 4), as Lee teaches the same structure as claim 4, it would be expected that the Lee device could function such that the via sites configure the via layer, and wherein the configuring results in enabling and disabling each of the plurality of multiplexers that are connected to one or more bit lines based on the configuration of the via layer. Regarding claim 6 (that depends from claim 1), Lee teaches the via layer comprises a plurality of vertical segments, a plurality of horizontal segments, or a combination thereof {“Interconnection resources 16 such as vertical and horizontal conductive lines may be used to route signals on device 10...As an example, the logic of programmable logic device 10 may be organized in a series of rows and columns of one or more larger, programmable logic regions or areas 22 (sometimes referred to as logic array blocks or LABs) each of which contains multiple smaller logic regions or areas 24 (sometimes referred to as logic elements or LEs) as shown in FIG. 2. These logic resources may be interconnected by interconnection resources 16 such as associated vertical and horizontal conductors…Multiplexers and other suitable circuits may be used to interconnect vertical and horizontal conductors to form various user-selected signal paths throughout device 10. If desired, the logic of device 10 may be arranged in more levels or layers in which multiple large areas 22 are interconnected to form still larger portions of logic” (column 4, line 8 to column 5, line 26)}.Regarding claim 7 (that depends from claim 6), it would have been obvious to one of ordinary skill in the art to provide electrical pathways to connect the Lee layers so that Regarding claim 8 (that depends from claim 1), the Lee device could have been made using a single photomask and thus the Lee via layer could be associated with a single photomask. Regarding claim 9 (that depends from claim 1), Lee teaches the true dual-port memory and the simple dual-port memory comprise a read port and a write port {“the programmable elements 20 may be random-access memory (RAM) cells that are loaded from an external erasable-programmable read-only memory chip via pins 14 and input/output circuitry 12. The loaded RAM cells 20 provide static control signals that are applied to the terminals (e.g., gates) of circuit elements (e.g., metal-oxide-semiconductor transistors) in programmable logic 18 to control those elements (e.g., to turn certain transistors on or off) and thereby configure the logic in programmable logic 18. The circuit elements may be transistors such as pass transistors or parts of multiplexers, look-up tables, logic arrays, AND, OR, NAND, and NOR logic gates, etc.” (column 4, lines 26-37)}. Regarding claim 14, Lee teaches a configurable circuit {“Programmable logic device 10 may have input/output circuitry 12 for driving signals off of device 10 and for receiving signals from other devices via input/output pins 14. Interconnection resources 
It is noted that the present specification defines vias and via configurations as follows: “Vias are integrated circuit structures that allow circuitry on one layer to form a connection with circuitry on another layer or in another part of the same layer. As used herein, a via configuration defines which potential via sites of a via layer are filled with a material that forms a via, and which potential via sites of the via layer are not” (paragraph [0024] of the present specification).  Thus, the Lee horizontal and vertical 
As the Lee vias could be configured in the different via configurations, the Lee vias are configured to provide a plurality of different functions in the memory circuitry in respective different via configurations.
It is noted that the present specification defines vias and via configurations as follows: “Vias are integrated circuit structures that allow circuitry on one layer to form a connection with circuitry on another layer or in another part of the same layer. As used herein, a via configuration defines which potential via sites of a via layer are filled with a material that forms a via, and which potential via sites of the via layer are not” (paragraph [0024] of the present specification).  Thus, the Lee horizontal and vertical routing meets the specifications definition of a via as they allow circuitry to form connections.  
Lee does not appear to explicitly state that their via configuration (the Lee configuration of the horizontal and vertical connections) is a “via configuration” as defined by the present specification (“As used herein, a via configuration defines which potential via sites of a via layer are filled with a material that forms a via, and which potential via sites of the via layer are not”).  However, Parris teaches ultra-late programming ROM (see the title) with filled “vias 242, i.e., vias filled with an electrically conductive material are selectively formed between bitline 240 and selected conductive pads 242…[and generally] the inclusion of a filled via is indicated by ‘0’ and the omission of a filled via 242 is indicated by a ‘1’” (Parris paragraph [0055])}.  It would have been obvious to one of ordinary skill in the art for the layers of Lee horizontal and 
Regarding claim 15 (that depends from claim 14), the Lee plurality of vias connect each of the plurality of multiplexers to the one or more bit lines {“Programmable logic device 10 may have input/output circuitry 12 for driving signals off of device 10 and for receiving signals from other devices via input/output pins 14. Interconnection resources 16 such as vertical and horizontal conductive lines may be used to route signals on device 10...The programmable logic 18 may be configured to perform a custom logic function... As an example, the programmable elements 20 may be random-access memory (RAM) cells that are loaded from an external erasable-programmable read-only memory chip via pins 14 and input/output circuitry 12. The loaded RAM cells 20 provide static control signals that are applied to the terminals (e.g., gates) of circuit elements (e.g., metal-oxide-semiconductor transistors) in programmable logic 18 to control those elements (e.g., to turn certain transistors on or off) and thereby configure the logic in programmable logic 18. The circuit elements may be transistors such as pass transistors or parts of multiplexers, look-up tables, logic arrays, AND, OR, NAND, and NOR logic gates, etc…Once provided with configuration data, the programmable elements 20 selectively control (e.g., turn on and off) portions of the circuitry in the programmable logic 18 and thereby customize its functions so that it will operate as desired.  The circuitry on device 10 may be controlled using signals from external sources (e.g., control signals received from other integrated circuits via input/output Regarding claim 16 (that depends from claim 14), Lee does not appear to explicitly state that the first bit width comprises 20 bits and the second bit width comprises 80 bits.  However, routine experimentation to determine effective bit sizes for use in the Lee device, including  bit widths within the claimed range, would have been obvious to one of ordinary skill in the art.Regarding claim 17 (that depends from claim 14), the Lee plurality of multiplexers are associated with a respective bit line connected to a memory cell of the array of memory cells {“Programmable logic device 10 may have input/output circuitry 12 for Regarding claim 18 (that depends from claim 14), as Lee teaches the same structure as claim 14, it would be expected that the Lee device could function such that the plurality of multiplexers are enabled by being set to a binary 1 via the one or more column decoders. Regarding claim 19 (that depends from claim 14), Lee teaches the plurality of vias connected to at least a portion of the memory circuit implements a fifth configuration, wherein the fifth configuration causes the portion of the memory circuit to operate as a read memory circuit or a write memory circuit {“the programmable elements 20 may be random-access memory (RAM) cells that are loaded from an external erasable-programmable read-only memory chip via pins 14 and input/output circuitry 12. The loaded RAM cells 20 provide static control signals that are applied to the terminals (e.g., gates) of circuit elements (e.g., metal-oxide-semiconductor transistors) in programmable logic 18 to control those elements (e.g., to turn certain transistors on or off) and thereby configure the logic in programmable logic 18. The circuit elements may be transistors such as pass transistors or parts of multiplexers, look-up tables, logic arrays, AND, OR, Regarding claim 20 (that depends from claim 19), Lee teaches a portion of the memory circuit operates as the read memory circuit and another portion of the memory circuit operates as the write memory circuit concurrently {“the programmable elements 20 may be random-access memory (RAM) cells that are loaded from an external erasable-programmable read-only memory chip via pins 14 and input/output circuitry 12. The loaded RAM cells 20 provide static control signals that are applied to the terminals (e.g., gates) of circuit elements (e.g., metal-oxide-semiconductor transistors) in programmable logic 18 to control those elements (e.g., to turn certain transistors on or off) and thereby configure the logic in programmable logic 18. The circuit elements may be transistors such as pass transistors or parts of multiplexers, look-up tables, logic arrays, AND, OR, NAND, and NOR logic gates, etc.” (column 4, lines 26-37)}.

Regarding claim 21, Lee teaches a system comprising: a first integrated circuit device {“Programmable logic device 10 may have input/output circuitry 12 for driving signals off of device 10 and for receiving signals from other devices via input/output pins 14. Interconnection resources 16 such as vertical and horizontal conductive lines may be used to route signals on device 10...The programmable logic 18 may be configured to perform a custom logic function... As an example, the programmable elements 20 may be random-access memory (RAM) cells that are loaded from an external erasable-programmable read-only memory chip via pins 14 and input/output circuitry 12. The loaded RAM cells 20 provide static control signals that are applied to the terminals (e.g., 
It is noted that the present specification defines vias and via configurations as follows: “Vias are integrated circuit structures that allow circuitry on one layer to form a connection with circuitry on another layer or in another part of the same layer. As used herein, a via configuration defines which potential via sites of a via layer are filled with a material that forms a via, and which potential via sites of the via layer are not” (paragraph [0024] of the present specification).  Thus, the Lee horizontal and vertical routing meets the specifications definition of a via as they allow circuitry to form connections.  
As the Lee vias could be configured in the different via configurations, the Lee vias are configured to provide a plurality of different functions in the memory circuitry in respective different via configurations.
It is noted that the present specification defines vias and via configurations as follows: “Vias are integrated circuit structures that allow circuitry on one layer to form a connection with circuitry on another layer or in another part of the same layer. As used herein, a via configuration defines which potential via sites of a via layer are filled with a material that forms a via, and which potential via sites of the via layer are not” (paragraph [0024] of the present specification).  Thus, the Lee horizontal and vertical 
Lee does not appear to explicitly state that their via configuration (the Lee configuration of the horizontal and vertical connections) is a “via configuration” as defined by the present specification (“As used herein, a via configuration defines which potential via sites of a via layer are filled with a material that forms a via, and which potential via sites of the via layer are not”).  However, Parris teaches ultra-late programming ROM (see the title) with filled “vias 242, i.e., vias filled with an electrically conductive material are selectively formed between bitline 240 and selected conductive pads 242…[and generally] the inclusion of a filled via is indicated by ‘0’ and the omission of a filled via 242 is indicated by a ‘1’” (Parris paragraph [0055])}.  It would have been obvious to one of ordinary skill in the art for the layers of Lee horizontal and vertical conductive materials to be formed using the Parris filled and unfilled vias to conduct ultra-late programming of the Lee conductive horizontal and vertical conductive materials. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826